Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 1 of 10



                          EXHIBIT 9
      Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 2 of 10




                 DECLARATION OF ANSUMANA JAMMEH

I, Ansumana Jammeh, hereby declare under the penalty of perjury pursuant to 28

U.S.C. § 1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I make

      this declaration based on my personal knowledge except where I have

      indicated otherwise.    If called as a witness, I could and would testify

      competently and truthfully to these matters.

   2. I am 43 years old and a citizen of Gambia. I have been detained at Irwin

      County Detention Center since March 18, 2019.

   3. I received a removal order in June 2019. My BIA appeal is currently pending.

      I have only ever been convicted once, for forgery, in 2014. I only had to serve

      probation and was never sent to prison.

   4. When I first entered ICE detention, I was diagnosed with diabetes. I was

      prescribed insulin. I must take insulin pills once per day every morning and

      have my blood sugar tested twice a day, which typically happens at four in the

      morning and at four in the afternoon. Due to my diabetic condition, I was put

      on a special diabetic diet, but this is not being offered to me at Irwin.

   5. I have severe hemorrhoids that have rapidly developed while in ICE detention.

      As a result, I had to have a surgery this past March 19, 2020 to stop the

      constant bleeding I was suffering from. I only received prescription pain

                                          1
   Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 3 of 10




   medication (Percocet) for four days following the surgery, despite the fact that

   I remain in extreme pain to this day. They are now only giving me 200mg

   Ibuprofen pills which do not help manage my pain. In addition, even though

   I was prescribed antibiotics after the surgery, I have not yet received them,

   putting me at a high risk of contracting an infection in my wound.

6. To treat my hemorrhoids, I am also required to take prescribed stool softener

   medication. I currently take this medication three times per day, but it is not

   helping much. I have asked the medical staff to prescribe me another

   medication to soften my stool but they have ignored my requests. I was told

   by my doctor that once I heal properly from my first surgery, he will likely

   have to perform a second surgery to treat other hemorrhoids.

7. Around December 2019, I was taken to the emergency room due to intense

   pain in my abdomen. It took me several hours of begging ICE, telling them

   that my pain was severe and serious, before they finally made the call to

   transport me to the hospital. An MRI was performed and showed that I had

   inflammation in my intestine.

8. When discharged from this hospital, the doctor who examined me prescribed

   four medications to treat my condition. But when I arrived back at Irwin and

   I requested the medications, Irwin medical staff said that most medications

   were not approved by ICE, and therefore, they would only be providing me

                                       2
   Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 4 of 10




   with the medication that treated the inflammation. I am not aware of any

   attempt by ICE or Irwin staff to find substitute medications to treat me. In

   addition, the doctor ordered that I do a follow up visit with him one or two

   weeks later, but ICE never made the arrangements.

9. I am concerned that the medical staff at Irwin are not well-trained to protect

   detainees from getting infected with coronavirus. A few days ago when I was

   at the cafeteria, I saw medical staff approach a detainee who was working in

   the cafeteria serving food with gloves on and needed to have his blood sugar

   level checked (I think the detainee is diabetic). The detainee removed his

   glove so medical staff could pinch his finger. Then I observed the medical

   staff giving him the same glove he had just removed, which now had a blood

   stain, to put back on. The detainee proceeded to continue serving food.

10. I am currently living with approximately 32 other detainees in my dorm unit.

   We all sleep in bunk beds in separate cells. I share my assigned cell with

   another detainee, and we are less than 3 feet apart from each other in our bunk

   bed. Our cell includes a shower, sink, and toilet for sharing. However, both

   our cell and the dorm unit are small, and we are not able to exercise social

   distancing from each other.

11. Irwin staff provide all detainees in my unit with personal hygiene products

   once per week. We are given basic products, including soap, toilet paper, body

                                      3
   Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 5 of 10




   lotion, and toothpaste. However, these products do not last long enough for

   an entire week, and we must rely on buying supplemental hygiene products at

   the commissary with money that our family members or friends send us, if we

   have any.

12. Recently, guards did install a hand soap dispenser in the dorm unit so we could

   wash our hands more often. However, everyone physically has to touch the

   dispenser to get the soap so very few detainees have been using it for fear of

   getting sick with coronavirus.

13. Our cafeteria meals are currently served on Styrofoam boxes that are

   distributed by guards and sometimes detainees. I have noticed that not

   everyone passing out these boxes wears gloves or other protective gear.

14. Each detainee here must personally clean their own cell. A cart containing

   some chemical disinfectant products and brushes is passed every day from

   one cell to the other for cleaning. I am very concerned that we all use these

   same products and cleaning tools one after the other and we also use these

   tools to clean things like the microwave that we all share. We have not been

   trained on hygiene measures in order to limit the spread of infectious disease

   while completing these cleaning tasks.

15. After my recent hemorrhoid’s surgery, I had to remain in bed for the first few

   days. Due to my immobility, I had no ability to clean my cell unit properly

                                       4
   Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 6 of 10




   and was very concerned with getting a bacterial infection. I asked for help

   from guards as I was afraid my surgery wound would re-open, but the guards

   said that I had to do it on my own. Since I couldn’t do it, my room was very

   dirty for several days until I was strong enough to clean it.

16. Two detainees clean the dorm unit common areas once per day every day. I

   am concerned that Irwin is not taking the necessary precautions to disinfect

   the dorm units during this critical time. In recent days, they have begun

   spraying our dorms daily with Lysol but nothing else.

17. I have not observed any Irwin staff or ICE officials wearing any personal

   protective equipment such as masks or gloves to prevent the spread of any

   virus.

18. Irwin continues to accept new detainees. On Monday March 30, 2020, I

   personally saw about five new detainees arrive and who were placed in the

   adjacent dorm.

19. I believe Irwin medical staff is forgetful and unresponsive regarding

   detainees’ medical treatment. They are constantly forgetting to bring me my

   diabetes pills, and they waited several days before agreeing to examine me

   when I was complaining of bleeding resulting from my hemorrhoids. I was

   personally told by a guard that medical staff would only take me to the hospital

   if they see me dying.

                                       5
   Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 7 of 10




20. I have personally observed the negligent medical treatment given by Irwin to

   other detainees. A man in my dorm has a heart condition and has been

   recommended for heart surgery, but ICE won’t approve his surgery. There are

   others in my unit with high blood pressure, and someone else has severe skin

   allergies and has itchy open wounds. The medical staff consistently ignores

   their pleas for medical care.

21. I have also noticed that we don’t have the same amount of guards that we had

   in previous weeks. They are now recruiting very young guards who seem

   clueless as to what they are doing.

22. If I am released from detention, I will comply with any applicable conditions

   of release including attending check-ins and immigration court hearings.

23. Upon release, I will remain in the Atlanta area with a close friend who has

   offered her home to me, and I will self-quarantine in accordance with the

   government’s recommendations. I also have two cousins who live in Marietta,

   Georgia who are willing to take me in as well.

24. I have authorized my attorney to sign on my behalf given the difficulty of

   arranging visitation and travel in light of the current COVID-19 pandemic. If

   required to do so, I will provide a signature when I am able to do so.




                                         6
      Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 8 of 10




I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1st, 2020 at Lake Worth Beach, Florida.




      ______________________

      Victoria Mesa-Estrada, Esq.

      on behalf of Ansumana Jammeh




                                          7
      Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 9 of 10




                         ATTORNEY DECLARATION

I, Victoria Mesa-Estrada, declare the following under penalty of perjury pursuant to

28 U.S.C. § 1746:

   1. My name is Victoria Mesa-Estrada. I am a licensed attorney in good standing

      in the state of Florida. I am an attorney of record in this litigation.

   2. I represent the declarant, Ansumanna Jammeh. Out of necessity in light of the

      COVID-19 pandemic, I signed Ansummana Jammeh’s declaration on

      his behalf and with his express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized for hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Centers for Disease Control and Protection

      (CDC) has issued statements warning that individuals are at a higher risk of

      infection when traveling. In addition, I am a resident of Palm Beach County,

      Florida and unable to travel to Georgia under a state “stay-at-home” order

      issued by the Governor of Florida Ron DeSantis on April 1st, 2020.

                                           8
      Case 1:20-cv-01449-SDG Document 4-10 Filed 04/03/20 Page 10 of 10




   5. In light of the above, to protect public health, I am not able to travel to the

      Irwin County Detention Center in Ocilla, Georgia, to obtain my client’s

      signature.

   6. I spoke with Ansummana Jammeh via phone call, read the declaration

      to him, and confirmed the accuracy of the information therein. Ansummana

      Jammeh has confirmed the accuracy of the information therein.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1st, 2020 at Lake Worth Beach, Florida.




      ______________________

      Victoria Mesa-Estrada, Esq.

      Attorney for Plaintiffs

      Southern Poverty Law Center

      T. 786.216.9168

      victoria.mesa@splcenter.org




                                          9
